Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 8/31/22 has been entered. Claims 1-2 and 9 have been cancelled. Claim 3 has been amended. Claims 7-8 are withdrawn. Claims 3-6 are under examination.

Claim Rejection Withdrawn
The rejection of claims 3-6 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more is withdrawn in view of the amendment to the claims.
The rejection of claims 3-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejection of claims 3-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.
Claim 3 recites a function used to determine the initial gastrin-17 concentration. However, the meets and bounds of the function is not clear for the following reason.
The function recites k indicating the rate of decrease (decrease of what? concentration decrease?). Since the value of k (the rate of decrease) is not stated, the metes and bounds of obtaining the initial gastrin concentration using the function is not clear.
Response to Applicant’s Argument
Applicants argue that persons of ordinary skill in the art could readily calculate a value for k e.g. from the figures of the present Application and/or by conducting similar experiments using other storage buffers, such that this is not grounds for a finding of indefiniteness.
Applicant’s argument has been considered but is not found persuasive. This is because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants state that k (rate of decrease) can be calculated from the figures of the present Application and/or by conducting similar experiments using other storage buffers – it is not clear which formula is used to calculate k rate of decrease within the context of the function recited in the claims and which values are imputed to calculate rate of decrease of an unstated parameter.
 For instance, how is storage buffers and and/or figures of the application used to calculate k?  Unlike in Orthokinetics, k (rate of decrease) within the novel function for calculating initial gastrin function is not customary or generally understood like automobile sizes in Orthokinetics (automobiles vary in size and the court in Orthokinetics stated that the term “so dimensioned” was as accurate as allowed given the subject matter). 
The issue is not that k can have different values (i.e. different rates of decrease) but the issue is that it is not clear how to calculate k using as stated by Applicant, conducting similar experiments using other storage buffers and/or the figures of the application.  It is noted that the specification at paragraph 23 disclose concentration decrease is proportional to the number of molecules and provides a formula – dN/N=kdt where N is the number of molecules, k indicates rate at which decrease (concentration decrease?) will take place and t is time. Perhaps Applicant can clarify in the claim that k indicates a concentration decrease as a function of time and is represented by – dN/N=kdt provided that this is what Applicant means by k=rate of decrease in the function as claimed and such a clarification makes sense within the recited function recited for calculating initial gastrin 17.
Status of the Claims

Claims 7-8 are withdrawn. Claims 3-6 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645